PER CURIAM.
We have for review Dick v. State, 601 So.2d 558 (Fla. 2d DCA 1992), in which the court affirmed a sentence based on State v. Tripp, 591 So.2d 1055 (Fla. 2d DCA 1991), quashed, 622 So.2d 941 (Fla.1993). This Court accepted jurisdiction because Tripp was then pending before this Court. Based on our holding in Tripp, it is clear that jurisdiction in the instant case was improvidently granted because review would be premature. Should Dick violate his probation, he will be entitled to rely on the principle established by our opinion in Tripp. As we can find no other basis for jurisdiction, we dismiss the petition for review.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.
NO MOTION FOR REHEARING WILL BE ALLOWED.